Judgment unanimously modified on the law and facts and in the exercise of discretion by reducing the sentence to an indeterminate term of not less than 5 years nor more than 10 years, and, as modified, judgment affirmed. Memorandum: In October, 1965 appellant was sentenced as a first offender upon his plea of guilty to manslaughter, first degree, to a term of 10 to 20 years —■ the maximum permissible sentence (former Penal Law, § 1051). The operative facts were that in April, 1965 appellant shot and killed his wife following a quarrel. The record before us discloses a sordid story of the marital infidelity of the wife extending over a period of years. On the night of the crime defendant, who worked nights, returned home unexpectedly about midnight and found his two children (4 and 2 years of age) in the custody of a baby sitter. About four in the morning the wife arrived home in the car of another man and the quarrel ensued. At the time appellant appears to have been a decent, hard working person who was attending college during the days and making every effort to maintain his family life which was rapidly being eroded by the unfaithful wife. A chaplain at the institution where appellant is now confined expresses the opinion that defendant is a person of integrity and self honesty and that the purpose of rehabilitation envisioned at the time of sentence *648has been accomplished. We conclude that justice will be served by the stated modification of sentence. (Appeal from judgment of Onondaga County Court convicting defendant of manslaughter, first degree.) Present — • Marsh, J. P., Gabrielli, Moule, Bastow and Henry JJ.